  8:20-cv-00070-RGK-PRSE Doc # 7 Filed: 05/29/20 Page 1 of 4 - Page ID # 34



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LATOSHANN THOMPSON,

                   Plaintiff,                             8:20CV70

      vs.
                                              MEMORANDUM AND ORDER
MARY      FINNEGAN,      SUSAN
WOLLENBURG, JON THOMPSON,
JENNIFER GRIFFIN, JENNIFER TIGH
DE    SOTO,     and     DEANNA
ARMSTRONG,

                   Defendants.


      Plaintiff Latoshann Thompson filed her Complaint on February 20, 2020.
(Filing No. 1.) She has been given leave to proceed in forma pauperis. (Filin g No.
6.) The court now conducts an initial review of Plaintiff’s Complaint to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                           I. SUMMARY OF COMPLAINT

      This is a medical malpractice action in which Plaintiff alleges that
Defendants failed to correctly diagnose and/or provide proper m edical t reatment
for her medical condition(s) between October 2015 an d April 2018 resu lting in
unnecessary surgeries, pain and suffering, and disfigurement.

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints t o det ermine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). Th e court
must dismiss a complaint or any portion of it that states a frivolou s or m alicious
   8:20-cv-00070-RGK-PRSE Doc # 7 Filed: 05/29/20 Page 2 of 4 - Page ID # 35



claim, that fails to state a claim upon which relief may be gran t ed, or t h at seeks
monetary relief from a defendant who is immune from su ch relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations t o “n udge[] t heir
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility wh en
the plaintiff pleads factual content that allows t he court t o draw t he reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of lit igation in volved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (in t ernal
quotation marks and citations omitted).

                         III. DISCUSSION OF CLAIMS

       As part of its initial review, this court has an independent obligation to
determine whether subject matter jurisdiction exists. See Sac & Fox Tribe of the
Mississippi in Iowa, Election Bd. v. Bureau of Indian Affairs, 439 F.3d 832, 836
(8th Cir. 2006); Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it
lacks subject matter jurisdiction, the court must dismiss the action.”). Furthermore,
a plaintiff must sufficiently state a claim for relief that contains, “a short and plain
statement of the grounds for the court’s jurisdiction, unless the court has
jurisdiction and the claim needs no new jurisdictional su pport.” Fed. R. Civ. P.
8(a)(1).



                                           2
  8:20-cv-00070-RGK-PRSE Doc # 7 Filed: 05/29/20 Page 3 of 4 - Page ID # 36



       Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life
Ins. Co. of Am., 511 U.S. 375, 377 (1994). Original jurisdiction of the federal
district courts over civil actions is generally set forth in 28 U.S.C. §§ 1331 an d
1332.

       Subject-matter jurisdiction under 28 U.S.C. § 1331, commonly referred to as
“federal question” jurisdiction, is proper when a plaintiff asserts a claim arising
under a federal statute, the Constitution, or treaties of the United States. McLain v.
Andersen Corp., 567 F.3d 956, 963 (8th Cir. 2009). The allegations of Plain t iff’s
Complaint do not establish the requisite “federal question” for the court to exercise
jurisdiction under § 1331.

       Subject-matter jurisdiction under 28 U.S.C. § 1332, commonly referred to as
“diversity of citizenship” jurisdiction, is proper when “the citizenship of each
plaintiff is different from the citizenship of each defen dant.” Ryan v. Schneider
Natl. Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001). The necessary diversity of
citizenship can be between “citizens of different States” or between “citizens of a
State and citizens or subjects of a foreign state.” 28 U.S.C. § 1332(a)(1)-(2). In
addition, the amount in controversy in an action brought under “diversity of
citizenship” jurisdiction must be greater than $ 75,000.00. 28 U.S.C. § 1332(a).

       Here, Plaintiff utilized the form “Complaint for a Civil Case Alleging
Negligence (28 U.S.C. § 1332; Diversity of Citizenship).” (Filing No. 1.) Plain tiff
has alleged an amount in controversy well above the requisite $75,000.00 am ount.
However, Plaintiff alleges both she and Defendant Mary Finnegan are cit izens of
Nebraska and has provided a Nebraska address for the remaining Defendants. (See
Filing No. 1 at CM/ECF pp. 2–4.) As a result, the Complaint’s allegations fail t o
establish that subject-matter jurisdiction is proper pursuant to 28 U.S.C. § 1332.

      On the court’s own motion, Plaintiff will be given 30 days to file an
amended complaint that clearly sets forth a basis for t h is cou rt’s ju risdiction. If
Plaintiff fails to file an amended complaint in accordance with this Memorandum
and Order, her claims against Defendants will be dismissed without preju dice an d
without further notice. The court reserves the right t o conduct further review of
                                          3
   8:20-cv-00070-RGK-PRSE Doc # 7 Filed: 05/29/20 Page 4 of 4 - Page ID # 37



Plaintiff’s claims pursuant to 28 U.S.C. § 1915(e)(2) after she addresses the
matters set forth in this Memorandum and Order.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff shall have until June 29, 2020, to file an amended complaint
that clearly sets forth a basis for this court’s jurisdiction. Failure to file an amended
complaint within the time specified by the court will result in the court dismissing
this case without further notice to Plaintiff.

    2.   The clerk of the court is directed to set the following pro se case
management deadline: June 29, 2020: check for amended complaint.

      Dated this 29th day of May, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           4
